Citation Nr: 0031926	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from March 1978 
to March 1981, with approximately 3 years, 10 months of other 
prior active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Winston-Salem, North Carolina, which held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a bilateral 
shoulder disability.


FINDINGS OF FACT

1.  In a February 1993 rating decision, the RO denied a claim 
by the veteran for entitlement to service connection for a 
bilateral shoulder disability; it held that there was 
insufficient evidence of a chronic shoulder disability.

2.  The veteran did not perfect an appeal of the February 
1993 RO decision within one year of being notified of that 
determination or within 60 days of issuance of the Statement 
of the Case.  

3.  The evidence added to the record since the February 1993 
RO decision includes medical evidence bearing directly and 
substantially on the issue of a chronic bilateral shoulder 
disability.


CONCLUSIONS OF LAW

1.  The February 1993 RO decision denying a claim for 
entitlement to service connection for a bilateral shoulder 
disability is final.  38 U.S.C.A. § 7105  (West 1991); 
38 C.F.R. § 20.200  (2000).

2.  Evidence received since the February 1993 RO decision is 
new and material to the issue of entitlement to service 
connection for a bilateral shoulder disability and, thus, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was originally denied entitlement to service 
connection for a bilateral shoulder disability by the RO in 
February 1993.  While the veteran submitted a Notice of 
Disagreement with that decision and was issued a Statement of 
the Case, he did not perfect that appeal within the 
applicable time limits.  Thus, it is a final decision.  
38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302  (2000).

II.  Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires that the evidence show the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d)  (2000).  Entitlement to service 
connection may also be granted for a chronic disability.  
However, that disability must either be shown to be chronic 
in service or there must be evidence of a continuity of 
symptomatology sufficient to show that a condition noted in 
service was a chronic condition.  38 C.F.R. § 3.303(b)  
(2000).

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (2000).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

III.  Analysis

In February 1993, the RO denied the veteran's claim for 
service connection for a bilateral shoulder disability 
because it concluded that the evidence of record did not show 
that he had a chronic shoulder disability in service or 
present shoulder disability.  That determination was based on 
review of the veteran's service medical records, post-service 
VA medical records, and all of the other evidence of record 
at that time.

In order to reopen his claim, the veteran must present 
additional, competent evidence that bears directly and 
substantially on the issue of the presence of a chronic 
bilateral shoulder disability.  38 C.F.R. § 3.156(a)  (2000); 
Evans, 9 Vet. App. at 283; Manio, 1 Vet. App. at 145.

After review of the evidence received since the February 1993 
RO decision, the Board finds that competent evidence relevant 
to the issue of a current bilateral shoulder disability has 
been submitted.  These records show that he was recently 
diagnosed with rotator cuff sclerosis and a possible tear.  
Furthermore, during a November 2000 Board hearing, the 
veteran indicated that he recently underwent surgery on one 
of his shoulders.  This evidence, given his complaints of 
shoulder pain noted in the service medical records, bears 
directly and substantially on the issue of a chronic 
bilateral shoulder disability.

Overall, the Board finds that new and material evidence has 
been presented and that, consequently, the veteran's claim is 
reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a bilateral 
shoulder disability; to this extent the claim is allowed.  


REMAND

Before adjudicating the veteran's claim for entitlement to 
service connection for a bilateral shoulder disability on the 
merits, the Board must determine if VA has met its duty to 
assist the veteran with the development of his claim.  In 
this regard, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there may be additional 
medical records available, but not currently in the claims 
file.  During the veteran's November 2000 Board hearing, his 
accredited representative expressly stated that the veteran 
underwent surgery on one of his shoulders in 1999, but that 
he did not have copies of these medical records.  This is 
consistent with the evidence in the claims file, the most 
recent of which is an August 1999 VA pre-operative 
consultation note.  Also, the veteran testified that he 
underwent medical evaluations during his 16 years of work at 
the North Carolina Department of Corrections, but that he did 
not yet have copies of these records.  The RO must attempt to 
obtain such records or otherwise comply with the Veterans 
Claims Assistance Act of 2000.  Id.

The Board also finds that VA's duty to assist requires 
providing the veteran with VA orthopedic examination of his 
shoulders.  Id.  The Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (The duty to assist includes providing 
the veteran a thorough and contemporaneous medical 
examination when needed.)).  When the medical evidence is 
inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In this case, the medical evidence of record notes shoulder 
complaints in service in December 1976, October 1979, 
February 1980, and April 1980.  It also shows complaints of 
shoulder pain subsequent to service on several occasions 
beginning in an October 1982 VA examination report and 
continuing up to the present time.  However, none of the 
evidence provides a clear, current diagnosis of shoulder 
pathology, nor an opinion as to the etiology of any current 
pathology, including whether or not his shoulder problems are 
a chronic disability that began in service.  This information 
is needed prior to appellate review by the Board.   Colvin v. 
Derwinski, 1 Vet. App. 171, 175  (1991) (The Board may not 
base a decision on its own unsubstantiated medical 
conclusions but rather may reach a medical conclusion only on 
the basis of independent medical evidence in the record.).

In light of the above, this case must be remanded back to the 
RO.  See 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any and all 
additional VA medical records pertaining 
to the veteran from the VA Medical Center 
in Durham, North Carolina, including 
copies of records associated with a 1999 
shoulder surgery.  Copies of all 
correspondences made and records obtained 
should be made part of the claims folder.

2.  The RO must attempt to obtain medical 
records pertaining to the veteran from 
the North Carolina Department of 
Corrections.  The veteran should be 
contacted to provide any necessary 
information or release forms for this 
purpose.  He may choose to submit such 
evidence directly.  Copies of all 
correspondences made and records obtained 
should be made part of the claims folder.

3.  The RO should schedule the veteran 
for VA orthopedic examination of his 
shoulders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The purpose of the 
examination is:  (1) to determine the 
current nature and severity of the 
veteran's bilateral shoulder disability; 
and, (2) after review of service medical 
records and the other evidence of record, 
to render a medical opinion as to whether 
any current shoulder pathology is more 
likely, less likely, or as likely as not 
causally related to the veteran's 
service, including whether the current 
pathology is a chronic disability that 
had an onset during his service.  All 
clinical findings should be reported in 
detail.  Such tests as the examiner deems 
necessary should be performed.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims folder.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and evidentiary development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should review its 
decision on the claim on appeal to 
determine if any change is warranted.

6.  If any benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655  
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


